DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 1/5/2022 has been entered.
Claim Objections
Claims 16-17 are objected for depending on cancelled claim 15. Claims 16-17 are examined as best understood.
Further, Examiner has noted that in the withdrawn claim 5, lines 3 and 5, the terms “a syringe nozzle” and “a cylindrical neck” are already cited in claim 1. To avoid double inclusion of the terms, Applicant may amend the claim as “the syringe nozzle” and “the neck having a cylindrical shape).
Claim 21 is objected because the term “first barb” in line 1, lacks antecedent basis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 7-8, 12-13 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klein (EP 2688606).
Regarding claim 1, Klein discloses an applicator configured to be secured to a syringe for directing materials to be dispensed from the syringe (fig.1-9), the applicator (56) 
Regarding claim 4, Klein discloses the at least one barb includes a sloped surface between a pair of circular edges respectively having a first diameter and a second diameter greater than the first diameter, forming a frustoconical shape (see shape of 72).
Regarding claim 7, Klein discloses the hub includes a main body (64) secured to the neck and having a diameter greater than the neck (fig/7).
Regarding claim 8, Klein discloses the applicator tip is formed separately and secured to the hub, or wherein the applicator tip is integrally formed with the hub (60 fig.7).
Regarding claim 12, Klein discloses the fluid passage tapers inwardly from an inlet end to an outlet end (see fig.9).
Regarding claim 13, Klein discloses a syringe assembly configured for dispensing a material (fig.1-9), the syringe assembly comprising: a barrel (26) configured to hold an amount of material therein, the barrel defining an open end and a distal nozzle opposite the open end (area 28 and 44); a plunger (16) disposed at least partially within the open end and including a bung (48) sealingly engaged between the plunger and the barrel; and an applicator (56) including a hub (64, 66) disposed at least partially within the 
Regarding claim 17, Klein discloses the hub includes a main body secured to the neck and having a diameter greater than diameter of the nozzle (compare 64, 66 to 60).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klein (EP 2688606) in view of Setton (US 2004/0055254).
	Klein discloses all the features of the invention but is silent in disclosing the at least one barb is formed from a compressible material capable of forming a fluid tight seal with the interior of the syringe nozzle. However, Setton teaches the commonality of having at least one barb (48) is formed from a compressible material ([0025]). It would have been obvious to one having ordinary skill in the art before the effective filling date .
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klein (EP 2688606) in view of Lorenz (US 2004/0051303).
	Klein discloses all the features of the invention but is silent in disclosing the at least one barb has a non-frustoconical geometry. However, Lorenz teaches the commonality of having at least one barb that has a non-frustoconical geometry ([0047], 38’). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the barb of Klein to a non-frustoconical one as taught by Lorenz, in order to make a barb that is formed more easily than frusto-conical barbs ([0047], see Lorenz).
 	Claims 9 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klein (EP 2688606) in view of Miles (US 2015/0034114).
Regarding claim 9, Klein discloses all the features of the invention except that the applicator tip includes a terminal structure opposite the hub selected from the group consisting of a brush, a pad, or flocked fibers. However, Miles teaches that the applicator tip includes a terminal structure opposite the hub selected from the group consisting of a brush, a pad, or flocked fibers ([0018], 312, “microfiber”). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the applicator tip of Klein to fibers one as taught by Miles, in order to spread the fluid as desired ([0020]).
Regarding claim 11, Klein discloses all the features of the invention except that the applicator tip extending distally from the hub comprises at least two different materials; 
.
Claims 10, 16 and 21-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klein (EP 2688606) in view of Gailey (US 6,113,572).
Klein discloses all the features of the invention except that a first barb and a second barb, wherein the first barb forms a frustoconical shape having a sloped surface between a pair of circles consisting of a first diameter and a second diameter, and wherein the second barb forms a frustoconical shape having a second pair of-circles consisting of a third diameter and a fourth diameter; the neck includes a first barb having a first diameter and a second barb spaced from the first barb and having a second diameter the first barb is the proximal barb; and the first and second barbs are distinct from the proximal barb. However, Gailey teaches a first barb (50) and a second barb (126), wherein the first barb forms a frustoconical shape having a sloped surface between a pair of circles consisting of a first diameter and a second diameter (see shape of 50), and wherein the second barb forms a frustoconical shape having a second pair of-circles consisting of a third diameter and a fourth diameter (see shape of 126); the neck includes a first barb having a first diameter and a second barb spaced from the first barb and having a second diameter (see dimensions of barbs 50 and 126 in fig.3); the first barb is the proximal barb; and the first and second barbs are distinct .
 	Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klein (EP 2688606) in view of Griffith (US 5,853,373).
	Klein discloses all the features of the invention except that the applicator tip extending outwardly from the hub comprises a stainless-steel cannula mated with a polyimide tube. However, Griffith teaches the commonality of having the applicator tip extending outwardly from the hub comprises a stainless-steel cannula (20; col 5, ll.2-4) mated with a polyimide tube (12, 28; col 5, ll.10-14). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the material of the tip and the tube of Klein to a stainless steel and polyimide as taught by Griffith, in order to have a lightweight, flexible, resistant to heat and chemical interaction and tensile strength applicator.
Response to Argument
Applicant’s arguments with respect to the above claims have been considered but are moot because the new ground of rejection does not rely on the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201. The examiner can normally be reached Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/B.Z/Examiner, Art Unit 3754                                                                                                                                                                                                        


/Vishal Pancholi/Primary Examiner, Art Unit 3754